 

Exhibit 10.39

 

[tlogo.jpg]

3000 John Deere Road, Toano, VA 23168

Phone: (757) 259-4280.● Fax (757) 259-7293

www.lumberliquidators.com

 

August 14, 2015

 

VIA EMAIL (jwitter@verizon.net) and (jwitter@lumberliquidators.com)

 

Ms. Jill Witter

1429 Cottonwood Valley Ct.

Irving, Texas 75038

 

Re:    Offer Letter

 

Dear Jill:

 

This letter confirms our offer of employment to you with Lumber Liquidators
Holdings, Inc. or one of its subsidiaries (individually and collectively, as
applicable, “Lumber Liquidators” or the “Company”). The details of our offer are
as follows:

 

·Title: Chief Compliance and Legal Officer

 

·Location: Toano, Virginia

 

·Reports to: Chief Executive Officer

 

·Start Date: August 14, 2015 (unless mutually changed and finalized between you
and the Company)

 

·Annual Base Salary: $375,000. Lumber Liquidators currently processes payroll on
a weekly basis.  This is subject to change.  We strongly encourage employees to
receive their pay via direct deposit. You will receive more information about
direct deposit during your orientation.

 

·Incentive Plan: You will be eligible to participate in the Annual Bonus Plan
for Executive Management (the “Bonus Plan”). Your 100% target payout under the
Bonus Plan will be equal to 50% of your annual base salary, with the opportunity
to earn a maximum of 200% of your target payout based on Lumber Liquidators’
performance against certain financial objectives. In 2015, any earned bonus
payout will be pro-rated for your date of hire in 2015. Notwithstanding the
foregoing, the awarding (or decision not to award) a payment under the Bonus
Plan and the amount thereof, is a decision left to the sole discretion of Lumber
Liquidators. Further, the Bonus Plan is subject to amendment, modification
and/or termination by Lumber Liquidators in its sole and absolute discretion. To
the extent there is any conflict between this Offer Letter and the language of
the Bonus Plan, the Bonus Plan shall control.

 

 1 

 

  

·Stock Options: Lumber Liquidators will recommend to the Compensation Committee
of its Board of Directors that you receive Lumber Liquidators non-qualified
stock options with a total cumulative value of $400,000.  The valuation of the
options will be made using the Black-Scholes-Merton method as of your actual
start date (the “Grant Date”). If approved by the Compensation Committee, any
award will be granted under, subject to and governed by the 2011 Equity
Compensation Plan, and shall be evidenced by a grant agreement.  The agreement
will specify, among other things, the vesting schedule, consequences of
termination of employment and other applicable terms and conditions.  The
vesting schedule of the options will be as follows: beginning on the third
anniversary of the grant date, 33-1/3% of the grant will vest on anniversary of
the grant date for a period of three (3) years. The timing and amount of any
such award to you is subject to the discretion of the Compensation Committee and
the Board of Directors.  As an employee, you will be subject to the expectations
and restrictions of Lumber Liquidators’ Insider Trading Policy, a copy of which
is provided at the time of hire and is available upon request to Human
Resources.

 

·Restricted Stock: Lumber Liquidators will recommend to the Compensation
Committee of its Board of Directors that you receive Lumber Liquidators
restricted stock with a total cumulative value of $400,000.  The valuation of
the restricted stock will be made using the fair market value of the shares on
the Grant Date.   If approved by the Compensation Committee, any award will be
granted under, subject to and governed by the 2011 Equity Compensation Plan, and
shall be evidenced by a grant agreement.  The agreement will specify, among
other things, the vesting schedule, consequences of termination of employment
and other applicable terms and conditions.  The vesting schedule of the
restricted stock will be as follows: 25% of the grant will vest on each
anniversary of the grant date for a period of four (4) years. The timing and
amount of any such award to you is subject to the discretion of the Compensation
Committee and the Board of Directors.  As an employee, you will be subject to
the expectations and restrictions of Lumber Liquidators’ Insider Trading Policy,
a copy of which is provided at the time of hire and is available upon request to
Human Resources.

 

·Relocation Expense Reimbursement: This position is based in the corporate
office in Toano, VA. Financial support will be provided to cover reasonable
relocation expenses from Dallas/Irving, TX to the Toano/Richmond/Hampton Roads,
VA area. You will be provided with up to $100,000 (relocation expenses that are
not tax deductible will be grossed up at 40% with a final true-up upon
completion of your relocation) in relocation expense reimbursement provided you
sign and return to us the attached Relocation Expense Agreement. Please also
refer to the attached Corporate Relocation Policy for Senior Vice Presidents.

 

·Severance Benefit Agreement: In the event your employment with Lumber
Liquidators is terminated by the Company without Cause and provided you have
executed a Severance Benefit Agreement and General Release and Waiver, the
Company will pay you severance in the form of salary continuation in the amount
equivalent to your base salary in effect as of your termination date for
fifty-two (52) weeks, subject to standard payroll deductions and withholdings.

 

 2 

 

  

·Performance Review and Merit Increase: Your performance will be reviewed
periodically with you by your supervisor, but no less than annually. Merit
increases are discretionary based on performance and business considerations.

 

·Benefits Eligibility: You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those plans.

 

·Paid Time Off (PTO): Per the terms and conditions of the Lumber Liquidators
Paid Time Off (PTO) Policy, located on Lumber Liquidators intranet, you will
accrue hours of PTO based on weeks worked, up to a maximum of 200 hours in your
first year of employment.  You will continue to accrue hours of PTO based on
weeks worked, at this level until you reach the next milestone.

 

·Holidays: Lumber Liquidators observes six scheduled holidays each year. Those
holidays currently are New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day. The holiday schedule is established in
advance of each year and is subject to change.

 

This offer of employment is contingent on (1) satisfactory results of a drug
screening test, (2) background verification, (3) your executing the
Confidentiality, Non-Solicitation and Non-Competition Agreement, and (4) your
ability to show that you are eligible to work in the United States. 

 

On your first day of employment, you will be required to provide your social
security card for payroll purposes, and proof of identity and employment
eligibility in order to complete an Employment Eligibility Verification (I-9)
form. A list of acceptable documents is enclosed. Please note that, if you do
not have one document from List A, you must bring one document from List B and
one document from List C.

 

Please ensure that you bring the proper documentation with you on your first day
of employment. Your subsequent failure to provide the necessary documentation as
required by federal law may result in the termination of your employment. Please
note that your name for payroll purposes must match exactly with your social
security records. To expedite the orientation process, please complete the
attached forms and bring these with you on your first day.

 

Please acknowledge your acceptance of this offer by signing and returning a copy
of this letter and the Incorporated Documents, all in their entirety, to me. By
signing this offer, you are, among other things, representing to Lumber
Liquidators that there are no legal or equitable agreements or restrictions that
would prevent, limit, impair or otherwise compromise your ability to comply with
the terms of this offer and perform on behalf of Lumber Liquidators. A copy of
the letter is enclosed for your records. The Lumber Liquidators’ mailing address
is 3000 John Deere Road, Toano, Virginia 23168.

 

 

 3 

 

   

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time. You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

 

If you have questions regarding any of the above, please feel free to contact me
by telephone at (757) 566-7484 (office) or (757) 268-7815 (mobile), or by email.

 

We look forward to you joining the Lumber Liquidators team and working with you
to further our success.

 

Sincerely,

 

/s/ Sandra C. Whitehouse

 

Sandra C. Whitehouse

SVP, Chief Human Resources Officer

 

ACKNOWLEDGEMENT and AGREEMENT: As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents. I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, any monies owed for reimbursement of
expenses or other sums under this offer letter will be deducted from my final
paychecks.

 

Signature:   /s/ Jill Witter   Date: August 14, 2015   Jill Witter    

 

cc:      Tom Sullivan

 

Attachments: Direct Deposit Form   State Tax Form   Confidentiality,
Non-Solicitation and Non-Competition Agreement   Severance Benefit Agreement  
Annual Bonus Plan for Executive Management   Relocation Policy for Senior Vice
Presidents   Relocation Expense Agreement

 

 4 

 

 

